PER CURIAM
In this mental commitment case, appellant contends that the record lacks clear and convincing evidence that, at the time of the civil commitment hearing, she met the statutory definition of a “mentally ill person” who suffers from a mental disorder that causes her to be unable to meet her basic needs, ORS 426.005(1)(d). The state concedes that the record lacks such clear and convincing evidence. On de novo review, State v. Miller, 198 Or App 153, 155, 107 P3d 683 (2005), we agree that the evidence is legally insufficient.
Reversed.